THE COURT.
The respondents have regularly moved to dismiss this appeal on the ground that neither the transcript nor appellant’s points and authorities have been filed within the required time or at all. It appears from the clerk’s certificate that no request for the transcript was ever filed; that no proceedings for a bill of exceptions were instituted and none are now pending, and that the time to institute such proceedings has expired. A letter to the court from the attorney for the appellant states in effect that the appellant has abandoned the appeal.
The motion is granted and the appeal is dismissed.